United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      July 11, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                             No. 05-60412
                           Summary Calendar


                          NIZAR RAHIM MOMIN,

                              Petitioner,

                                versus

                         ALBERTO R. GONZALES,
                        U.S. ATTORNEY GENERAL,

                              Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A95 483 033
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Nizar Rahim Momin, a native and citizen of Pakistan, petitions

this court to review the decision of the Board of Immigration

Appeals (BIA) denying his application for withholding of removal

and relief under the Convention Against Torture (CAT).                Momin

argues   that   the   BIA’s   decision   was   erroneous     because       he

demonstrated that if he returns to Pakistan it is more likely than

not that he will be persecuted based on his membership in a

political party.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60412
                                -2-

     In support of his argument, Momin relies on his testimony

concerning arrests and beatings from the police and from members of

a rival political faction, the most serious of which occurred in

1998 when Momin claimed that he was arrested, hung upside down, and

beaten. We conclude from a review of the record, however, that the

BIA’s determination is supported by substantial evidence, and the

record does not compel a contrary conclusion. See Efe v. Ashcroft,

293 F.3d 899, 906 (5th Cir. 2002); Chun v. INS, 40 F.3d 76, 78 (5th

Cir. 1994).

     The petition for review is DENIED.